Field, C. J.
The evidence was amply sufficient to warrant the jury in finding that the defendant kept intoxicating liquor for sale in violation of the statutes. The only specific exception argued by the counsel for the defendant is to the refusal of the court to rule that, “in considering the evidence,the jury are to presume that the goods in question were kept for legal purposes, unless the government has shown to the contrary.” The court instructed the jury, in effect, that they must be satisfied, beyond a reasonable doubt, on the evidence, that the liquor was kept by the defendant with the intent to sell it, either by himself or by his servants, in violation of law, or the verdict must be not guilty, and that there was no presumption that the liquor *218found in the stores of the defendant was kept by him with intent to sell it in violation of law. This was a correct statement of the law, and we think it was adequate.

Exceptions overruled.